Defendant was sentenced on January 28, 1991 to five years’ probation upon her conviction of criminal possession of a forged instrument in the second degree. Pursuant to a term of her probation defendant was to refrain from the consumption of alcoholic beverages or illegal drugs. A violation of probation was sworn to August 5, 1991 based upon sworn statements of her husband and probation officer to whom defendant had admitted that she used cocaine.
Defendant’s only contention on this appeal is that the 1- to 3-year term of imprisonment imposed by County Court upon the revocation of her probation was harsh and excessive. Defendant admitted to consuming cocaine in violation of the terms of her probation. Given this fact, defendant’s criminal record and the fact that the sentence imposed was less than *1039the harshest possible, we find no basis to disturb the sentence imposed by County Court (see, People v Nazarian, 150 AD2d 923, lv denied 74 NY2d 744).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.